—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered October 19, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his right to challenge on appeal the sufficiency of the instructions before the Grand Jury (see, People v Gerber, 182 AD2d 252). Further, the defendant’s waiver of his right to appeal barred him from challenging on appeal the denial of that branch of his pretrial motion which was to suppress identification testimony (see, People v Callahan, 80 NY2d 273, 285). Nor was it an improvident exercise of discretion to deny, without the appointment of new counsel, the defendant’s application to withdraw his plea of guilty, where "the record demonstrate!/!] that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (* * * People v Harris, 61 NY2d 9) while represented by competent counsel with whose services he expressed satisfaction” (People v Smith, 192 AD2d 732). The defendant’s belated and unsubstantiated claim of innocence was belied by his earlier admission of guilt during his *428plea of guilty (see, People v Smith, 192 AD2d 732, supra; People v Williams, 183 AD2d 866).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, O’Brien and Santucci JJ., concur.